Citation Nr: 0914135	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  07-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, claimed as a heart condition.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Jackson, Mississippi.

This case was remanded by the Board in November 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  A cardiovascular disorder was not noted at the time of 
induction, and the Veteran is entitled to the presumption of 
soundness.

2.  A chronic cardiovascular disorder was not manifest in 
service or for many years following active duty separation; 
associated pathology was not identified until 1995.

3.  The Veteran's currently-diagnosed atrioventricular (AV) 
nodal reentry tachycardia with status post successful 
catheter ablation of AV nodal reentry tachycardia is 
unrelated to service.


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(b), 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 
38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 
3.304(b) should be construed as consistent with the VA's pre-
February 1961 regulations).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the Veteran is claiming entitlement to 
service connection for a cardiovascular disorder, manifested 
by symptoms of heart palpitations and shortness of breath.  

As an initial matter, the Board finds that a cardiovascular 
disorder was not "noted" at the time of the Veteran's 
examination, acceptance, and enrollment into active service.  
According to his examination at the time of entrance into 
service in February 1968, "normal" findings of the heart 
and vascular systems were noted.   Additionally, at the 
induction examination, he reported that he had never had pain 
or pressure in his chest or any palpitations or pounding 
heart.

Because a cardiovascular disorder was not "noted" upon 
service entrance, he is entitled to the statutory presumption 
that he was of sound condition, and clear and unmistakable 
evidence must be shown in order to rebut the presumption of 
soundness.

In determining whether the presumption is rebutted by clear 
and unmistakable evidence, the Board notes that there are no 
clinical findings of record demonstrating the onset of a 
chronic cardiovascular disorder prior to service.  There is 
no indication of a hemic murmur prior to service separation 
in October 1969, and, even though a February 1995 ECG 
suggested possible anterolateral ischemia, the Veteran was 
not diagnosed with a chronic cardiovascular disorder until 
March 2005 when he was diagnosed of AV nodal reentry 
tachycardia.  

As clear and unmistakable evidence has not been demonstrated 
as is necessary to rebut the presumption of soundness, the 
Veteran is presumed to have entered service in sound 
condition and free from injury or disease of the 
cardiovascular system.  

Next, in determining whether the Veteran's currently-
diagnosed cardiovascular disorder is related to service, the 
Board notes that service treatment records do not indicate 
that he sought treatment for or complained of heart problems 
in service. 

While a hemic murmur was noted at the time of the Veteran's 
separation from service in October 1969, recent medical 
evidence fails to show the presence of a current heart 
murmur, and the hemic murmur referenced in his service 
records was found to be innocent in nature and not associated 
with a diagnosed cardiovascular disability pursuant to a 
December 2008 VA examiner's opinion.  

Further, upon separation from service, the examiner noted 
"normal" vascular findings.  Moreover, in the report of 
medical history associated with his separation examination, 
he expressly stated that he did not have any pain or pressure 
in the chest or experience palpations or a pounding heart, 
and an October 1969 chest X-ray revealed no significant 
abnormalities.  

Because there are no objective findings of an injury or 
disease of cardiovascular system during service or at the 
time of his separation from service, even considering the 
hemic murmur symptomatology noted at separation from service, 
the Board finds that a chronic cardiovascular disability was 
not shown in service.
 
Further, although cardiovascular-renal disease is recognized 
as a chronic disease that is subject to presumptive service 
connection analysis, the records do not indicate the 
manifestation of cardiovascular-renal disease, including its 
preceding symptom of hypertension, within the statutorily 
defined one-year period following service separation.  

As stated above, the Veteran was not diagnosed with AV nodal 
reentry tachycardia until March 2005, and the earliest 
medical evidence of a heart disorder was presented in a 
February 1995 abnormal ECG.  Moreover, the Board notes that 
he was specifically denied service connection for 
hypertension in a November 2008 Board decision.  Therefore, 
the one-year presumption of service-connection is not for 
application pursuant to 38 C.F.R. § 3.309(a).  

In this case, the Board emphasizes the multi-year gap between 
discharge from the Veteran's separation from service in 
February 1970 and the earliest documented indication of a 
chronic cardiovascular disorder indicated in the February 
1995 ECG.  Given the length of time between discharge and 
initial complaints, the evidence does not support the claim 
based on continuity of symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In addition to the documented post-service treatment records, 
the Board has considered the Veteran's statements asserting 
that he experienced tachycardia in service and that his 
symptoms have continued after service.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, the Board finds that the Veteran's reported history 
of continued symptoms since active duty service is 
inconsistent with the other evidence of record.  As noted 
above, while he stated that his tachycardia began in service, 
service treatment records do not indicate any associated 
chronic pathology that was present upon his separation from 
service.  The Board reiterates that although an incidental 
murmur was noted on his separation examination, he denied 
experiencing symptoms of chest pain, palpitations, or a 
pounding heart at that time.  

Moreover, the post-service evidence does not reflect any 
cardiovascular pathology associated with his complaints of 
chest pain until a 1995 ECG suggested possible ischemia, more 
than 25 years after service.  Further, a confirmed diagnosis 
of tachycardia was not made until 2005, more than 35 years 
following discharge from service.  

The Board has weighed the Veteran's statements as to 
continuity against the absence of documented complaints or 
treatment for approximately 25 years following active duty 
discharge and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  However, the competent evidence of 
record does not relate the Veteran's current diagnosed 
disorder of AV nodal reentry tachycardia with status post 
successful catheter ablation of AV nodal reentry tachycardia 
to active duty service.  

Of importance, the Veteran underwent a VA examination in 
December 2008 to determine the nature and etiology of his 
current cardiovascular disorder.  Upon a review of the entire 
claims file, the VA examiner concluded that the Veteran's 
abnormal electrical pathways, diagnosed as AV nodal reentry 
tachycardia, were not related to service.  

In opining that there was no medical evidence to support a 
finding that his current disability was related to service, 
the VA examiner explained that his abnormal electrical 
pathways was likely congenital in nature.  As noted above, 
because a cardiovascular disorder was not "noted" upon 
entry to active duty, the Veteran is entitled to the 
presumption of soundness and the finding of a "likely" 
congenital disorder does not overcome the presumption.  
Therefore, aggravation of a pre-existing disorder is not for 
consideration.

Further, to the extent that the Veteran asserts that he has a 
heart disorder relating to the hemic murmur that was noted 
upon separation from service, the VA examiner determined it 
to be an "innocent murmur," without associated pathology.  
Also, it is noted that a murmur was not identified during the 
December 2008 VA examination or during the 2005 private 
cardiologist's medical report.   

Moreover, to the extent that the Veteran claims to have any 
other cardiovascular disabilities relating to service, the VA 
examination found no evidence of coronary artery disease or 
pathological abnormalities of the heart valve.  In fact, the 
echocardiogram demonstrated normal left ventricle function.  

The Board has considered the Veteran's statements with regard 
to his claimed cardiovascular disorder.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). 

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
pathology associated with a cardiovascular disorder, such as 
tachycardia, is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, No. 06-0164 (March 3, 
2009).  

Therefore, while the Veteran is competent to report the 
symptoms he experienced through his senses, he is not 
qualified to determine the etiology of his current 
cardiovascular disorder.  The Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  As stated 
above, the post-service VA treatment or private records do 
not show complaints of, treatment for, or a diagnosis of a 
chronic cardiovascular disability in service or for many 
years after service.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable.  As the evidence does not show a chronic 
cardiovascular disability was manifest in service or for many 
years thereafter, there is no medical nexus between service 
and his current diagnosed disability, and a competent opinion 
states that that his abnormal electrical pathways are 
unrelated to service, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to him in March 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in January 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and 
service treatment records, and the Veteran submitted 
statements on his behalf and private medical evidence.  In 
addition, he was afforded a VA medical examination of the 
heart in December 2008, and a specific VA medical opinion was 
provided on the issue of whether his current cardiovascular 
disorder was related to service.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).




ORDER

Service connection for a cardiovascular disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


